Citation Nr: 1818203	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for torn right anterior cruciate ligament.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, prior to April 22, 2016.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine, from April 22, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1998 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland.

In February 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

When this matter was previously before the Board in March 2016 and April 2017, it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations in 2016 and 2018 to determine the nature and severity of the claimed right knee and lumbar spine disabilities.  Review of the examination reports reflects that the examiners elicited a medical history from the Veteran, reviewed the record, conducted a physical examination, and provided medical opinions with rationale responsive to the Board's remand instruction.  In addition, the 2018 examination provided range of motion findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  For the foregoing reasons, the AOJ has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the remands, the AOJ assigned an increased, 40 percent rating for degenerative disc disease of the lumbosacral spine, effective April 22, 2016, and a 20 percent rating for torn right anterior cruciate ligament effective December 17, 2006.  The Veteran is presumed to seek the maximum rating for an increased rating claim absent a clear indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).  As higher ratings for the disabilities are available, to include prior to and from April 2016, these matters remain on appeal.

FINDINGS OF FACT

1. The Veteran's right knee has been manifested in frequent episodes of locking, pain, and effusion; flexion was better than 45 degrees, extension was full and instability has not been demonstrated.

2.  Throughout the appeal period, the Veteran's degenerative disc disease of the lumbosacral spin, has been manifested by functional loss more nearly approximating forward flexion limited to 30 degrees or less, but unfavorable ankylosis of the entire thoracolumbar spine, neurologic impairment outside of right and left lower extremity radiculopathy, and/or incapacitating episodes as defined by VA of a duration of at least 6 weeks during a 12-month period have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for torn right anterior cruciate ligament have not been met. U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5258 (2017).

2. The criteria for a 40 percent rating for degenerative disc disease of the lumbosacral spine, prior to April 22, 2016, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017). 

3. The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine from April 22, 2016, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran has already been awarded staged ratings for his service-connected lumbar spine disability on appeal, and the Board will accordingly consider the propriety of the ratings assigned at each stage.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A. Right Knee

The Veteran contends that he is entitled to an increased rating for his service-connected right knee disability.

In this case, the Veteran's torn right anterior cruciate ligament is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under this diagnostic code, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Other relevant criteria include Diagnostic Code 5256, which rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in both knee joints, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

Separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

Further, a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of at least the zero percent level under either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257.   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Significantly, a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

A November 2007 VA examination report reflects that the Veteran injured his right knee playing football in 2006.  He underwent surgery with repair of a torn ligament.  He got occasional pain and swelling of the right knee, especially in bad weather, and eased by rest.

Examination of the right knee showed a 5-inch, well-healed surgical incision along the anteromedial aspect.  There were also 3 well-healed arthroscopic incisions.  There was no swelling, fluid, head, erythema, or tenderness.  There was moderate crepitus on flexion and extension.  There was no subluxation, contracture, laxity or instability.  McMurray's sign was negative and Lachman's test was negative.  There was negative anterior and posterior drawer sign.  Range of motion showed extension to 0 degrees and flexion to 115 degrees.  

There was no evidence of weakened movement, excess fatigability or incoordination.  There was no evidence that these decreased motion during exacerbations or repetitive activity.  There was no evidence of swelling, heat, redness or instability.  Flare-ups occurred daily and were of moderate severity and duration.  There had been no episodes of dislocation or recurrent subluxation.  There was no ankylosis.  Active and passive range of motion was identical.  There was no objective evidence of pain on motion.

The examiner diagnosed torn right anterior cruciate ligament (ACL) status post surgery.  The Veteran was able to perform his activities of daily living and his usual job in aircraft maintenance.

A January 2010 x-ray of the right knee showed evidence of cruciate ligament repair; however, the medial, lateral, and patellofemoral joints appeared unremarkable without evidence of degenerative joint disease or effusion.

During the Veteran's February 2011 DRO hearing, the Veteran reported knee pain and indicated that he wore a brace.

A March 2011 VA physical therapy consult reflects that the Veteran's right knee flexion was to 132 degrees while extension was to 0 degrees.  

On VA examination in March 2011, the Veteran reported that he injured his right knee in 2004 and subsequently underwent right ACL reconstruction.  He continued to have intermittent pain and swelling in the joint, especially in bad weather, and eased by Motrin.  He was able to do his usual job as an aircraft mechanic.

Examination of the right knee, after the Veteran removed his brace, showed four well-healed arthroscopic incisions.  There was no swelling, fluid, heat, erythema, or tenderness.  There was moderate crepitus on flexion and extension.  There was no subluxation, contracture, laxity, or instability.  McMurray sign was negative.  There was negative Lachman and negative anterior and posterior drawer signs.  Range of motion showed extension to 0 degrees and flexion to 125 degrees.

There was no evidence of weakened movement, excessive fatigability or incoordination.  There was no evidence that these or pain decreased motion during exacerbation or repetitive activity.  Range of motion was performed 3 times. There was no evidence of localized tenderness, spasm, guarding, atrophy, deformity, or ankylosis.  

The examiner diagnosed healed right ACL tear, mild to moderate degree, status post reconstruction.

An April 2016 VA examination report reflects that the Veteran had undergone physical therapy and wore a prescribed knee brace. He described the pain as a chronic dull ache, worse with weight-bearing activities, weather, and certain motions of the knee.  There was cracking and popping of the knee joint with swelling.  There was no history of shin splints.  He wore a prescribed knee brace, and was employed as an aircraft mechanic.  He denied flare-ups.

Range of motion testing revealed flexion to 90 degrees and extension to 0 degrees, though the examiner indicated that back pain was also limiting knee range of motion.  There was pain with range of motion, but no pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissues.  There was objective evidence of crepitus.  The Veteran was unable to perform repetitive use testing because he was in too much pain from his back.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.

No ankylosis was present.  There was no history of recurrent subluxation or lateral instability or recurrent effusion.  There was too much pain form his back to perform joint stability testing.  The Veteran had undergone meniscectomy.  He regularly wore a brace.  X-ray revealed evidence of prior cruciate ligament repair.  There were mild degenerative changes with minimal joint space narrowing and marginal osteophyte formation.  No joint effusion was present.

The examiner diagnosed right knee anterior cruciate ligament tear and degenerative arthritis.  The examiner commented that the Veteran's knee condition prevented prolonged standing and walking.

On VA examination in April 2017, the Veteran reported frequent swelling pain, locking, or buckling of the right knee following surgical intervention.  The pain was intermittent in nature, mostly like a "toothache" type of pain, but was sometimes sharp.  He had difficulty sitting and standing for long periods of time.  He experienced flare-ups during the winter due to cold. Increased activity with sports caused increased pain and swelling in the right knee.  Functional impact included difficulty with lifting and inability to run due to impact on the knee.

Objectively, range of motion testing revealed flexion to 105 degrees, and extension from 105 to 0 degrees.  The examiner indicated that there was decreased ability to flex the knee, thus affecting ambulation and running.  Pain was noted with flexion.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of pain with weight bearing and of crepitus.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions.  There was no additional loss of function or range of motion upon repetition.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, but that the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time or during flare-up.

The examiner noted that passive range of motion was the same as active range of motion.  There was objective evidence of pain when the right knee was used in non-weight bearing.

Additional factors contributing to disability included weakened movement, interference with sitting, and interference with standing.  Muscle strength testing revealed 5/5 strength for right knee flexion and extension.  The Veteran did not have muscle atrophy.  There was no ankylosis of the right knee.  The examiner noted that there was no history of recurrent subluxation or lateral instability.  There was recurrent right knee swelling with physical exertion.  Anterior, posterior, medial and lateral joint instability testing was normal.

With respect to meniscal conditions, the examiner observed meniscal tear with frequent episodes of locking, joint pain, and joint effusion.  He had undergone meniscectomy in 2004.  There was scarring present, but the scar was well-healed and without evidence of pain.  

The Veteran reported that he wore a brace on a constant basis.  Diagnostic testing revealed multiple tears of the medial meniscus and complete disruption of the ACL due to torn right anterior cruciate ligament, status post ACL reconstructive surgery.

The examiner diagnosed right knee meniscal tear and torn right anterior cruciate ligament, status post ACL reconstructive surgery.  Functional impact included difficulty with walking, sitting, and running.

In this case, the Veteran is in receipt of a maximum, 20 percent rating available under Diagnostic Code 5258.  

The Board has considered whether a higher rating is warranted under Diagnostic Code 5260 on the basis of limitation of flexion. However, forward flexion limited to 30 degrees or less has not been demonstrated on examination, and flexion has consistently been shown to be over 100 degrees. 

Referable to Diagnostic Code 5261, the extension was normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated. The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the Board has considered range of motion findings in passive and non-weight bearing situations, consistent with Correia, 28 Vet. App. at 158.  Here, the Veteran has been shown to be able to perform repetitive range of motion testing with the exception of one occasion where he was limited to his back, not his right knee.  Repetitive range of motion and passive range of motion did not result in any additional limitation in degree more closely approximating a higher rating under Diagnostic Coe 5260 or 5261.  Consequently, a higher rating is not warranted on this basis.

The assignment of a 20 percent rating under Diagnostic Code 5258 is thus the greater benefit.  As noted above, the assignment of a separate rating for painful and limited flexion under Diagnostic Code 5260 would amount to pyramiding and is strictly prohibited.  

Finally, there is no indication that the Veteran's right knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis; recurrent subluxation or lateral instability; impairment of the tibia and fibula; genu recurvatum; or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256-5257 or 5262-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262-5263.

The Board has also considered the Veteran's statements and hearing testimony, regarding the severity of his right knee symptoms. Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent knee pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 20 percent is warranted at this time. The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Regardless, neither the medical nor lay evidence establishes flexion to 30 degrees or less.

B.  Lumbar Spine

The Veteran also contends that he is entitled to an increased rating for his lumbar spine degenerative disc disease.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Code 5242.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

A November 2007 VA examination report reflects that the Veteran noted intermittent low back pain located in the midline, without radiation to the lower extremities.  Pain was intensified by prolonged sitting and standing, as well as lying down, and eased by moving around.

Examination of the lumbosacral spine showed no tenderness or paraspinal spasm.  Straight leg raising was negative bilaterally.  Range of motion showed forward flexion to 95 degrees, backward extension was to 30 degrees, and right and left lateral flexion were to 30 degrees, and right and left lateral flexion were to 45 degrees.  There was no objective evidence of pain on motion.

There was no evidence of weakened movement, excess fatigability or incoordination.  There was no evidence that these decreased motion during exacerbations or repetitive activity.  There was no ankylosis.  Active and passive range of motion was identical. 

The examiner diagnosed degenerative disc disease of the lumbosacral spine, and indicated that the Veteran was able to perform his activities of daily living and his usual job in aircraft maintenance.
 
On general medical examination at the time, the Veteran reported that degenerative disc disease was diagnosed in 2005.  He rated his pain a level of 4 on a scale to 10 on average.  The pain radiated up his back rather than down his legs.  The pain was present if he sat or stood for a period of time greater than 30 minutes, or laid down in the supine position with his legs out straight.  He had no limitations or restrictions as far as walking on uneven terrain or up inclines.  The pain became worse if he leaned forward from the waist and when he adjusted his position to an upright posture.  He had no radiation of pain or numbness due to weakness of the lower extremities, and he had no loss of control of his bowel or bladder.  On physical examination, he was able to flex forward from the waist to touch his toes and recover his upright position without the additional assistance of an assistive device.  He was also able to comfortably rotate from the waist laterally.

A January 2010 x-ray of the lumbar spine revealed that the vertebral bodies and disc spaces, as well as the spinal canal and soft tissues appeared unremarkable, except for minimal narrowing of L5-S1 disc space posteriorly with degenerative joint disease.

On VA physical therapy treatment in March 2011, lumbar spine range of motion was within normal limits, with 6 out of 10 pain on end point of range of motion.  

On VA examination in March 2011, the Veteran reported a 7-year history of intermittent low back pain located in the midline, without radiation to the lower extremities.  His pain was intensified by bad weather and by bending, and was eased by Motrin, which was moderately effective and without side effects.

Examination of the lumbosacral spine showed no tenderness or paraspinal spasm.  Straight leg raising was negative bilaterally.  Range of motion showed forward flexion to 80 degrees, backward extension 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 40 degrees.  There was no objective evidence of pain on motion.  Gait was normal.

There was no evidence of weakened movement, excessive fatigability or incoordination.  There was no evidence that these or pain decreased motion during exacerbation or repetitive activity.  Range of motion was performed 3 times.  There was no evidence of radiating pain or bowel or bladder dysfunction.  There was no evidence of localized tenderness, spasm, guarding, atrophy, deformity, or ankylosis.  There had been no incapacitating episodes within the past 12 moths

The examiner diagnosed chronic strain in the lumbosacral spine, of mild degree.  

During the Veteran's February 2011 DRO hearing, the Veteran indicated that he had pain in the low back with muscle spasm.  He had had just started physical therapy, and he took many pain medications.  He reported that he had days when he had to take off of work and stay home due to back pain and rest and use a heating pad; however, he had not been confined to a bed by doctor's orders in the last year.

Treatment records from the Maryland Spine Institute dated in 2012 and 2013 reflect that the Veteran sought chiropractic care, with diagnoses of lumbago, neuralgia, spondylolisthesis, and muscle spasm.

On private treatment in May 2015, the Veteran complained of constant lumbar spine pain.  The pain was described as aching, burning, deep, sharp, shooting and stabbing.  The symptoms occurred with mild activity.  The Veteran indicated that the pain was located in the lower back, on the right and left side equally.  He rated the pain a minimum level of 5 on a scale to 10, with his worst pain a 10 out of 10.  The pain radiated to the right lower extremity greater than the left.  The symptoms were aggravated by standing and daily activities and relived by lying down. 

Lumbar spine range of motion revealed right and left lateral flexion to 35 degrees, extension was to 35 degrees, and flexion was to 80 degrees.  Diagnoses of degeneration of the lumbar or lumbosacral intervertebral disc and sciatic due to displacement of the lumbar disc were indicated.

May 2015 MRI of the lumbar spine revealed small broad-based central disc protrusion, mildly contracting bilateral S1 nerve roots without displacement.  X-ray revealed levoscoliosis and stable grade 1 retrolisthesis of L5 on S1.

On follow-up treatment in May 2015, conservative treatment including physical therapy and injections were recommended.

An April 2016 VA examination report reflects that the Veteran was followed by a lumbar spine specialist.  An MRI in 2015 showed herniated disc of L4-L5 as well as significant degenerative disc disease of L4-L5.  He has undergone physical therapy and chiropractic treatment.  He wore an unprescribed back brace.  He reported chronic low back pain, worse with activity.  At that time, he was having severe pain in his low back and tailbone.  He noted bilateral radiating pain down his legs, right greater than left.  He took medical for pain and a muscle relaxer.  He was employed as an aircraft mechanic.  During flare-ups he could "hardly do anything."  With respect to functional loss, he had difficulty putting on shoes, pants and socks in the morning.

Range of motion testing revealed forward flexion to 25 degrees, extension to 5 degrees, right and left lateral flexion each to 10 degrees, and right and left lateral rotation each to 30 degrees.  He could not bend forward.  Pain was noted on examination on rest and non-movement as well.  There was no evidence of pain with weight bearing, but there was moderate tenderness along the lumbar paraspinous due to underlying degenerative disc disease and associated muscular strain.  The Veteran was unable to perform repetitive testing.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examination was, however, being conducted during a flare-up, with range of motion as noted above.

There was guarding that resulted in a guarded, rigid posture due to underlying pain from the back, but with no altered gait.  Localized tenderness not resulting in an abnormal gait or abnormal spinal contour was also present.

Moderate, bilateral sciatic nerved involvement was indicated.  There was no ankylosis of the spine.  The examiner diagnosed intervertebral disc disease, which was productive of episodes of bed rest having a total duration of at least one week but less than 2 weeks during the past 12 months. The Veteran reported that he was on bedrest and short term disability as a result.  He occasionally used an unprescribed back brace.

The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  She reported that the condition prevented prolonged sitting, standing, or bending due to pain.

On VA examination in April 2017, the Veteran reported that he had been treated in physical therapy and by a chiropractor.  He wore a prescribed back brace.  He reported chronic low back pain, worse with just about anything.  He had severe pain in his low back and tailbone.  He noted bilateral radiating pain down his legs, right greater than left.  He was taking daily medication for his symptoms.  He denied flare-ups of the thoracolumbar spine.  Functional limitations included difficulty with lifting heavy objects.

Range of motion testing revealed flexion to 80 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Pain was noted on examination and it caused functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was evidence of pain with weightbearing.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions, and there was no additional loss of function or range of motion after repetition.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time or during a flare-up, but the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repeated use over time or on flare-up.

There was no objective evidence of pain on non-weight bearing.  Passive range of motion was the same as active range of motion.

There was guarding or muscle spasm of the thoracolumbar spine, but it did not result in an abnormal gait or abnormal spinal contour.  The examiner noted mild intermittent pain and numbness of the lower extremities with mild sciatic nerve involvement on both sides.  There was no ankylosis or other neurological abnormalities present.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  He regularly used a back brace.

The examiner diagnosed degenerative disc disease of the lumbosacral spine with radiculopathy.  Functional impact including difficulty with heavy lifting, prolonged walking and sitting.

With respect to the period prior to April 22, 2016 the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, tenderness and limited range of motion, particularly with flare-ups.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 40 percent rating is also warranted for the period prior to April 22, 2016.  In reaching this determination, we note that the evidence has varied.   However, during this initial period, there was evidence of pain and limitation of motion with flare-ups, which was documented on examination in 2016.  Unlike previous examinations, the 2016 examiner indicated that the examination was conducted during a flare-up.  This evidence tends to establish that flexion was functionally limited to 30 degrees or less prior to 2016 as well.

Based on the foregoing, the Board concludes that a uniform, 40 percent rating for the Veteran's degenerative disc disease of the lumbosacral spine, prior to April 22, 2016, is warranted.

With respect to both periods prior to and from April 22, 2016, in order to warrant a higher rating, there must be ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  Specifically, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the Board has considered range of motion findings in passive and non-weight bearing situations, consistent with Correia, 28 Vet. App. at 158.  Here, while the Veteran was unable to perform repetitive range of motion on one occasion during testing on examination in 2016, the examiner indicated that ankylosis was not present.  There is nothing otherwise to suggest fixation of the lumbar spine, and there is no indication of ankylosis on any examination during the appeal period.  Consequently, a higher rating is not warranted on this basis.  

With regard to separate ratings for neurological abnormalities or chronic neurologic manifestations, the record reflects that the Veteran is already service connected for radiculopathy of the right and left lower extremities associated with his low back disability.  This matter is not before the Board at this time.  No other neurological abnormalities have been demonstrated.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  In order to warranted a higher rating on this basis, incapacitating episodes having a total duration of at least 6 weeks during a 12-month period must be shown. Most of the VA examiners have indicated that the Veteran's disability picture is not manifested by intervertebral disc syndrome and incapacitating episodes.  While the 2016 VA examiner found the disability to be productive of incapacitating episodes, these episodes were of a duration of less than 2 weeks during a 12-month period.  In light of the foregoing, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements and hearing testimony, regarding the severity of his back symptoms. Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences, such as persistent back pain. See Washington, 19 Vet. App. at 368.  Generally, these statements are credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 40 percent is warranted at this time. The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  Regardless, neither the medical nor lay evidence establishes ankylosis of the lumbar spine.

C.  Both Claims

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that initial, uniform 20 and 40 percent rating for the Veteran's right and lumbar spine disabilities, respectively, are warranted, but that higher ratings for these disabilities must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for torn right anterior cruciate ligament is denied.

Entitlement to an initial 40 percent rating for r degenerative disc disease of the lumbar spine, prior to April 22, 2016, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from April 22, 2016, is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


